Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
This office action is in response to the application filed on 08/04/2020.
Claims 93-112 are currently pending.
Claims 1-92 are canceled in a pre-exam amendment.
Claims 93-112 are newly added.
Claims 93-112 are rejected.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 93-112 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-5,7-9,11-17 of U.S. Patent No. 10735993 B2. 
The conflicting claims are identical, and are not patentably distinct from each other. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA), also note Exparte Rainu, 168 USPQ 375 (Bd. App. 1969); the omission of a reference element whose function is not needed would be obvious to one skilled in the art. 
The table below maps the claims in the instant applications to corresponding claims which have substantially the same limitations [up to and including limitations of parent and color-coded for easy comparison.

Claim # in Application (16/984,436)
Claim # in Patent No. US 10735993 B2
93.   (New) A method of operating a user equipment operable in a first network including a plurality of user equipments, comprising: 
initiating connectivity with another user equipment of the plurality of user equipments within the first network; 
measuring congestion on a channel of the first network; 
producing a measurement report representing the measured congestion; 
transmitting the measurement report over a second network to a resource control server; 

receiving instructions over the second network from the resource control server of actions to be taken based at least in part on the measurement report; and 

 A method of operating a user equipment operable in a first network including a plurality of user equipments, comprising: 

initiating connectivity with another user equipment of the plurality of user equipments within said first network; 
measuring congestion on a channel of said first network; 
producing a measurement report representing said congestion; 
providing said measurement report over said second network to said resource control server; 
receiving instructions over a second network from a resource control server of actions to be taken based at least in part on congestion within said first network; and 


2+3
95
4
96
5
97
7
98
8
99
9
100
11
104
12
106
13
107
14
108
15
109
16
110
17


Claims 101-103, 105 and 111-112 are also rejected for depending from rejected base claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 93, 96, 98, 100-102, 104, 106-107 and 110 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitarou Nakayama et al (US 7768917 B2) in view of Tooru Uchino et al (US 20160119844 A1).
For Claim 93, Nakayama discloses a method of operating a user equipment operable in a first network including a plurality of user equipments (Nakayama teaches, in FIG. 3, USER TERMINAL operating a VoIP network), comprising: 
measuring congestion on a channel of the first network (Nakayama teaches, in Col. 12, lines 40-44, that the congestion detecting unit that detects congestion and notifies congestion control server to that effect and traffic measuring unit that measures and collects traffic information);
 producing a measurement report representing the measured congestion (Nakayama teaches, in Col. 12, lines 40-44, that the congestion detecting unit that detects congestion and notifies congestion control server to that effect and traffic measuring unit that measures and collects traffic information);
 transmitting the measurement report over a second network to a resource control server (Nakayama teaches, in Col. 20, lines 31-33, that information concerning congestion control set by congestion control apparatus 61 of other networks 60 is imported to congestion control server 101 of VoIP network);
 receiving instructions over the second network from the resource control server of actions to be taken based at least in part on the measurement report (Nakayama teaches, in Col. 14, lines 38-42, that the congestion control server 101 transmits a congestion control message for instructing edge router 15, which is connected to subscriber accommodation node CL5 11, to suppress registration of a control message for requesting subscriber accommodation node); and 
applying the instructions to subsequent communication with the other user equipment (Nakayama teaches, in Col. 14, lines 65-67, receives the congestion control message from congestion control server 101 and outputs multimedia information for congestion prevention to respective user terminals 80 through edge router 15. Consequently, new originating calls from user terminals 80 are suppressed).
Nakayama fails to expressly teach initiating connectivity with another user equipment of the plurality of user equipments within the first network.
However, Uchino in analogous art teaches initiating connectivity with another user equipment of the plurality of user equipments within the first network (Uchino teaches, in ¶ 0008, lines 1-3, that when the base station eNB notifies the user apparatus UE that the base station eNB is becoming free as shown in FIG. 1(b), the plurality of user apparatuses try to connect to the cellular network).
Uchino also teaches, in ¶ 0047, lines 6-9, that congestion state information to be notified … is a value of a congestion level that can be compared with threshold.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the congestion control system of Nakayama with the notification information taught in Uchino. The motivation is to efficiently offload user data away from a congested network [Uchino: ¶ 0002, lines 1-2]. 
For Claims 96, 110, Nakayama discloses a method, wherein the measuring congestion comprises measuring a number of received messages during a period of time (Nakayama teaches, in Col. 11, lines 22-25, that the Traffic measurement by route information 101a3 accumulates an amount of traffic per a unit time transmitted and received by route of the respective nodes such as relay nodes CL4 12 and subscriber accommodation nodes CL5 1).
For Claim 98, Nakayama discloses all of the claimed subject matter with the exception 
that the user equipment stops providing the measurement report when the congestion falls below a congestion threshold (Uchino teaches, in ¶ 0059, lines 5-8, that when the congestion level less than a threshold, the base station eNB does not perform notification to user apparatuses UE).
However, Uchino in analogous art teaches that the user equipment stops providing the measurement report when the congestion falls below a congestion threshold (Uchino teaches, in ¶ 0059, lines 5-8, that when the congestion level received from the radio LAN-AP is equal to or less than a threshold, the base station eNB does not perform notification to user apparatuses UE).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the congestion control system of Nakayama with the notification information taught in Uchino. The motivation is to efficiently offload user data away from a congested network [Uchino: ¶ 0002, lines 1-2]. 
For Claim 100, Nakayama discloses all of the claimed subject matter with the exception of wherein said congestion control policy comprises at least one of:
priority levels based on a type of message, modifying a format of a type of message, discarding a type of message, adjusting a transmission periodicity, adjusting a frequency of a type of message, specifying an interface for a type of message, adjusting a message priority pursuant to a road traffic authority, instructing use of a specific resource or pool of resources of the first network, instructing use of a specific resource or pool of resources in a sidelink spectrum, and behavior when the user equipment is out of range of the second network.
However, Uchino in analogous art teaches that said congestion control policy comprises at least one of:
priority levels based on a type of message, modifying a format of a type of message, discarding a type of message, adjusting a transmission periodicity, adjusting a frequency of a type of  that the base station eNB transmits congestion state information preferentially to the user apparatuses UE of the low priority group so as to cause the user apparatuses UE to offload to the radio LAN network preferentially).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the congestion control system of Nakayama with the notification information taught in Uchino. The motivation is to efficiently offload user data away from a congested network [Uchino: ¶ 0002, lines 1-2]. 
For Claim 101, Nakayama discloses a method, wherein said instructions are based at least in part on another measurement report from another user equipment (Nakayama teaches, in Col. 12, lines 24-28, that each of subscriber accommodation nodes CL5 11 includes congestion detecting unit 111 that detects congestion and notifies congestion control server 101 to that effect and traffic measuring unit 112 that measures and collects traffic information such as a total number of control messages treated for each unit time).
For Claim 102, Nakayama discloses a method, wherein said resource control server receives said another measurement report over a third network from said another user equipment (Nakayama teaches, in Col. 20, lines 13-17, that congestion control server 101 of VoIP network 10 and congestion control apparatus 61 of other networks 60 [i.e., third network] operate in cooperation to thereby make it possible to realize appropriate congestion control during network-to-network connection).
For Claim 104, please refer to the rejection of Claim 93 above.
For Claim 106, please refer to the rejection of Claim 93 above.
For Claim 107, Nakayama discloses all of the claimed subject matter with the exception the congestion is represented by channel occupancy of one or more subsets of physical resources associated with the channel.
However, Uchino in analogous art teaches that the congestion is represented by channel occupancy of one or more subsets of physical resources associated with the channel (Uchino teaches, in ¶ 0058, lines 6-9, that the congestion level is, for example, the number of user apparatuses UE in RRC connected state, the number of bearers that are established).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the congestion control system of Nakayama with the notification information taught in Uchino. The motivation is to efficiently offload user data away from a congested network [Uchino: ¶ 0002, lines 1-2]. 


Claims 94, 97 and 108 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitarou Nakayama et al (US 7768917 B2) in view of Tooru Uchino et al (US 20160119844 A1) as applied to claims 93 or 107 above, and further in view of Yushi Nagasaka et al (US 20170273016 A1).
For Claim 94, Uchino discloses a method wherein the measuring congestion comprises measuring channel occupancy of one or more subsets of physical resources associated with the channel (Uchino teaches, in ¶ 0058, lines 6-9, that the congestion level is, for example, the number of user apparatuses UE in RRC connected state, the number of bearers that are established)
Nakayama and Uchino fail to expressly disclose that the channel occupancy is represented by reference signal received power (RSRP), received signal strength indicator (RSSI) or reference signal received quality (RSRQ) associated with the channel.
However, Nagasaka in analogous art teaches that the channel occupancy is represented by reference signal received power (RSRP), received signal strength indicator (RSSI) or reference signal received quality (RSRQ) associated with the channel (Nagasaka teaches, in ¶ 0009, lines 13-15, measuring WLAN received signal strengths for WLANs based on the WLAN measurement configuration).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Nakayama and Uchino with the load information measurement taught in Nagasaka. The motivation is to make it possible to disperse a traffic load of the cellular base station to the wireless LAN system [Nagasaka: ¶ 0006, lines 3-4]. 
For Claim 97, Nakayama and Uchino disclose all of the claimed subject matter with the exception that the user equipment provides the measurement report following configuration of said the network and stops providing said measurement report following de-configuration of the first network.
However, Nagasaka in analogous art teaches that said user equipment provides the measurement report following configuration of the first network and stops providing the measurement report following de-configuration of the first network (Nagasaka teaches, in ¶ 0009, lines 7-8 & 13-15, receiving a WLAN measurement configuration from the cellular base  and measuring WLAN received signal strengths for WLANs based on the WLAN measurement configuration).
Since the reference teaches providing a measurement report only after configuration, Examiner reasons that the measurement report is not provided where the configuration information is absent.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Nakayama and Uchino with the load information measurement taught in Nagasaka. The motivation is to make it possible to disperse a traffic load of the cellular base station to the wireless LAN system [Nagasaka: ¶ 0006, lines 3-4]. 
For Claim 108, Nakayama and Uchino disclose all of the claimed subject matter with the exception that said channel occupancy is represented by reference signal received power (RSRP), received signal strength indicator (RSSI) or reference signal received quality (RSRQ) associated with said channel.
However, Nagasaka in analogous art teaches that said channel occupancy is represented by reference signal received power (RSRP), received signal strength indicator (RSSI) or reference signal received quality (RSRQ) associated with said channel (Nagasaka teaches, in ¶ 0009, lines 13-15, measuring WLAN received signal strengths for WLANs based on the WLAN measurement configuration).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Nakayama and Uchino with the load information measurement taught in Nagasaka. The motivation is to make it possible to disperse a traffic load of the cellular base station to the wireless LAN system [Nagasaka: ¶ 0006, lines 3-4]. 



Claim 95 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitarou Nakayama et al (US 7768917 B2) in view of Tooru Uchino et al (US 20160119844 A1) and Yushi Nagasaka et al (US 20170273016 A1) as applied to claim 94 above, and further in view of Alexey Khoryaev et al (US 20180242190 A1).
For Claim 95, Nakayama, Uchino and Nagasaka disclose all of the claimed subject matter with the exception that one or more subsets of physical resources belong to one or more pool of resources for communication in said first network.
However, Khoryaev in analogous art teaches that one or more subsets of physical resources belong to one or more pool of resources for communication in said first network (Khoryaev teaches, in ¶ 0034, lines 2-3, that the UEs may be configured to select resources from a preconfigured resource pool).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Nakayama, Uchino and Nagasaka with the resource pool configuration information taught in Khoryaev. The motivation is so that the UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN [Khoryaev: ¶ 0024, lines 20-22]. 


Claim 99, 103, 105, 109 and 111 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshitarou Nakayama et al (US 7768917 B2) in view of Tooru Uchino et al (US  as applied to claims 93, 104 or 106-107 above, and further in view of Alexey Khoryaev et al (US 20180242190 A1).
For Claim 99, 111, Nakayama and Uchino disclose all of the claimed subject matter with the exception that the first network employs unlicensed spectrum for communication between the user equipment and the other user equipment.
However, Khoryaev in analogous art teaches that the first network employs unlicensed spectrum for communication between the user equipment and the other user equipment (Khoryaev teaches, in ¶ 0024, lines 3-4, D2D communication between the UEs may be provided using a sidelink radio interface. Khoryaev clarifies, in ¶ 0034, lines 10-13, that the sidelink communication may take place in dedicated channels allocated for ITS communication, for example the 5.9 gigahertz (GHz) ITS band).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Nakayama and Uchino with the sidelink radio interface taught in Khoryaev. The motivation is so that the UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN [Khoryaev: ¶ 0024, lines 20-22].
For Claim 103, Nakayama and Uchino disclose all of the claimed subject matter with the exception that said first network accommodates direct communication between said user equipment and another user equipment.
However, Khoryaev in analogous art teaches that said first network accommodates direct communication between said user equipment and another user equipment (Khoryaev teaches, in ¶ 0024, lines 3-4, D2D communication between the UEs may be provided using a sidelink radio interface. Khoryaev clarifies, in ¶ 0034, lines 10-13, that the sidelink communication may 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Nakayama and Uchino with the sidelink radio interface taught in Khoryaev. The motivation is so that the UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN [Khoryaev: ¶ 0024, lines 20-22].
For Claim 105, Nakayama and Uchino disclose all of the claimed subject matter with the exception that the user equipment is a part of an onboard communication system of a vehicle.
However, Khoryaev in analogous art teaches that the user equipment is a part of an onboard communication system of a vehicle (Khoryaev teaches, in ¶ 0021, lines 10-12, that the UEs comprises terminals 132 pre-installed in vehicles 140. The vehicle terminals are subscriber devices subscribing to V2X services).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Nakayama and Uchino with the sidelink radio interface taught in Khoryaev. The motivation is so that the UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN [Khoryaev: ¶ 0024, lines 20-22]. 
For Claim 109, Nakayama, Uchino and Nagasaka disclose all of the claimed subject matter with the exception that one or more subsets of physical resources belong to one or more pool of resources for communication in said first network.
However, Khoryaev in analogous art teaches that one or more subsets of physical resources belong to one or more pool of resources for communication in said first network select resources from a preconfigured resource pool).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the communication system of Nakayama, Uchino and Nagasaka with the resource pool configuration information taught in Khoryaev. The motivation is so that the UEs can communicate directly with each other irrespective of whether the UEs are within our outside coverage of the RAN [Khoryaev: ¶ 0024, lines 20-22]. 


Claim 112 is rejected under 35 U.S.C. 103 as being unpatentable over Yoshitarou Nakayama et al (US 7768917 B2) in view of Tooru Uchino et al (US 20160119844 A1) as applied to claim 106 above, and further in view of Thomas Grotendorst et al (US 20160210859 A1).
For Claim 112, Nakayama and Uchino fail to expressly disclose that the intelligent transport system message comprises a cooperative awareness message (CAM), a basic safety message (BSM) or a decentralized environmental notification message (DENM).
However, Grotendorst in analogous art teaches that the intelligent transport system message comprises a cooperative awareness message (CAM), a basic safety message (BSM) or a decentralized environmental notification message (DENM) (Grotendorst teaches, in ¶ 0012, lines 2-5, that a decentralized environmental notification messages, called DENM, that can be used by a subscriber node of the vehicle ad hoc network to transmit information pertaining to the state of the road to other subscriber nodes).
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zhang (US 20140098672 A1) pertains to a method for processing congestion, wherein a first network device sends the congestion notification packet to a second network device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED A KAMARA whose telephone number is (571)270-5629.  The examiner can normally be reached on M-F 9AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/MOHAMED A KAMARA/Primary Examiner, Art Unit 2419